This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 TROY GANDY,

 3                  Worker-Appellee,

 4 v.                                                                    No. A-1-CA-36949

 5 AMERISTAR CONSTRUCTION,
 6 INC.,

 7                  Employer-Appellant,
 8 and

 9 NM UNINSURED EMPLOYERS
10 FUND,

11                  Insurer-Appellee.

12 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
13 Leonard Padilla, Workers’ Compensation Judge

14 Veronica A. Dorato
15 Albuquerque, NM

16 Richard P. Bustamante
17 Albuquerque, NM

18 for Appellees

19 Ameristar Construction Inc.
20 Albuquerque, NM
1 Pro Se Appellant

2                          MEMORANDUM OPINION

3 HANISEE, Judge.

4   {1}   Summary dismissal was proposed for the reasons stated in the notice of

5 proposed summary disposition. No memorandum opposing summary dismissal has

6 been filed and the time for doing so has expired. DISMISSED.



7
8                                      J. MILES HANISEE, Judge


9 WE CONCUR:


10
11 M. MONICA ZAMORA, Judge


12
13 STEPHEN G. FRENCH, Judge




                                         2